Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 2/1/2022 is acknowledged.  The traversal is on the ground(s) that all claims should be examined together because the method of Group II provides in the preamble use of the applicator of claim 1.  This is not found persuasive because the body of the claim does not positively recite the step of  providing an apparatus of claim 1 in the body of the claim after the term comprising and the apparatus as noted in the restriction requirement mailed 12/1/2021 establishes that the applicator can be used for a different process such as cleaning.  Regardless, the examination of both inventions would place an undue burden on the examiner already limited in examination time.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Acknowledgement is made of the replacement drawing of Fig. 2 received on 2/1/2022.  This replacement drawing is acceptable/entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-7, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, it is unclear what structure is covered by “them”?

In claim 5, line 1, it is unclear what structure is covered by “it”?

In claim 6, line 3, it is unclear as to the meaning of the phrase “same type”.  “Type” is deemed a relative term. 

In claim 7, line 2, it is unclear as to the meaning of the phrase “same type”.  “Type” is deemed a relative term.

In claim 7, it is unclear how printing nozzles on both [two] faces are the same yet between the [same] two faces, the discharge orifices are of different dimensions?  This appears to be conflicting language.  Clarification is necessary.

In claim 10, it is unclear what is meant by “intend for the application of dual or multi component coating product”.  Is language missing?  Is this an intended use phrase?

In claim 10, line 2, it is unclear what structure is covered by “it”?

In claim 12, line 2, it is unclear what structure is covered by “it”?


                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims  1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aaskildt et al (EP1884365).
Aaskildt provides a coating product applicator comprising an applicator head array defined by printing nozzles or applicator heads (3a, 3b; see Figs. 2a, 2b; [0034-0035]), each including an outlet channel emerging in the downstream direction by a coating product discharge orifice, wherein the printing nozzles are distributed on at least two faces of the applicator array body and wherein the discharge orifices of these nozzles extend along at least two nonparallel planes.
Regarding claims 2-4, the two planes form, between them and on the side of the body of the applicator array, at an angle (α) (i.e., right angle) of between 30° and 150° (see Fig. 2b; [0035]).
Regarding claim 5, there are several first printing nozzles in area 3a, the discharge orifices of which are distributed on a first face of the body, and at least one second printing nozzle (3b), the outlet orifice of which is on a second face of the body, and wherein the number of the first nozzles actuatable may be different from the number of the second nozzles in the travel direction as evidenced by [0036], see Figs. 3 & 4.
Regarding claim 6, the printing nozzles distributed on both the at least two faces of the body are of the same type and have discharge orifices with identical dimensions (see Figs. 2a-3).
Regarding claim 9, printing nozzles or applicator heads are independently dischargeable as evidenced by [0038-0038].
Regarding claim 10, Aaskildt purports traditional painting systems to include “paint mixing devices” [0002] and thus, Aaskildt would inherently purport mixer integration to the applicator instantly claimed. It should be noted that the intended use of 
Regarding claim 11, Aaskildt would appear to provide a system defining at least one an applicator as set forth above that would operate to coat objects.
Regarding claim 12, Aaskildt would appear to provide a system mountable with a robot arm as evidenced by [0038].

Claims  1, 2, 6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eng et al (EP3292914).
Eng sets forth a coating product applicator comprising an applicator head array (74; see Figs. 3, 4; [0029-0030]) having printing nozzles or applicator heads (68) each including an outlet channel emerging in the downstream direction by a coating product discharge orifice, wherein the printing nozzles are distributed on at least two faces of a body of the applicator array (74) and wherein the discharge orifices of these nozzles extend along at least two nonparallel planes.
Regarding claim 2, the two planes form, between them and on the side of the body of the applicator, an angle between 30 and 50 degrees.
Regarding claim 6, it would appear from Figs. 3 and 4 that the printing nozzles on the faces of the body of the applicator array are identical in structural character (i.e., same orifices and dimension). 
	Regarding claim 8, faces of the body on which the printing nozzles are distributed appear adjacent to one another as evidenced by Figs. 3 and 4.
	Regarding claim 9, printing nozzles or applicator heads (68) are independently dischargeable as evidenced by [0030].
.

Claims  1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herre et al (US 2011/0262622; equivalent to WO 2010/046064).
Herre provides a coating product applicator comprising an applicator head array or arrangement defined by printing nozzles or applicator heads (47-50; see Figs. 20-24; [0156-0159]), each including an outlet channel emerging in the downstream direction by a coating product discharge orifice, wherein the printing nozzles are distributed on at least two faces of the applicator array body and wherein the discharge orifices of these nozzles extend along at least two nonparallel planes.
Regarding claims 2-4, the two planes form, between them and on the side of the body of the applicator array, at an angle between 30° and 150° (see Fig. 22).
Regarding claim 5, there are several first printing nozzles with discharge orifices of which are distributed on a first face of the body, and at least one second printing nozzle, the outlet orifice of which is on a second face of the body, and wherein the number of the first nozzles actuatable may be different from the number of the second nozzles in the travel direction as evidenced by [0156-0159], see Figs. 21 & 22.
Regarding claim 6, some of the printing nozzles distributed on both the at least two faces of the body are of the same type and have discharge orifices with identical dimensions (see Figs. 21 & 22).
Regarding claim 8, faces of the body on which the printing nozzles are distributed appear adjacent to one another as evidenced by Figs. 21 and 22.

Regarding claim 10, Herre purports to paint mixing ([0086-0087]; clm 82) and thus, Herre would inherently purport mixer integration to the applicator instantly claimed. It should be noted that the intended use of the applicator for dual or multi-component coating product has been given no patentable weight.  However, the Herre applicator appears to be utilized with two tone paints [0152].
Regarding claim 11, Herre would appear to provide an installation defining at least one an applicator as set forth above that would operate to coat objects.
Regarding claim 12, Herre would appear to provide a system mountable with a robot arm as evidenced by claim 76.

Claims  1-6, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarozzi et al (US2010/0119722 equivalent of EP2,139,656).
Tarozzi provides a coating product applicator comprising an applicator head array defined by printing nozzles (i.e., 209, see Figs. 2-3; [0024-0027]), each including an outlet channel emerging in the downstream direction by a coating product discharge orifice, wherein the printing nozzles are distributed on at least two faces of the applicator array body and wherein the discharge orifices of these nozzles extend along at least two nonparallel planes.
Regarding claims 2-4, the two planes form, between them and on the side of the body of the applicator array, at an angle between 30° and 150° (see Fig. 3; [0024-0027]).
Regarding claim 5, there are several first printing nozzles on one face as shown in Fig. 3, the discharge orifices of which are distributed on a first face of the body, and at least one or more  second printing nozzles, the outlet orifice of which is on a second face of the body, and wherein 
Regarding claim 6, the printing nozzles distributed on both the at least two faces of the body appear of the same type and have discharge orifices with identical dimensions (see Fig. 3).
Regarding claim 9, printing nozzles or applicator heads are independently dischargeable as evidenced by [0027].
Regarding claim 11, Tarozzi would appear to provide a system defining at least one an applicator as set forth above that would operate to coat objects.
Regarding claim 12, Tarozzi would appear to provide a system mountable with a robot arm as evidenced by Fig. 2.

Claims  1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloots et al (WO2015/036235).
Cloots provides a coating product applicator comprising an applicator head array (37) defined by printing nozzles (i.e., 36, see Fig. 7; [0018; 0120-0121]), each including an outlet channel emerging in the downstream direction by a coating product discharge orifice, wherein the printing nozzles are distributed on at least two faces of the applicator array body and wherein the discharge orifices of these nozzles extend along at least two nonparallel planes.
Regarding claim 2-4, the two planes form, between them and on the side of the body of the applicator array, at an angle between 30° and 150° (see Fig. 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over by Eng et al (EP3292914).
Regarding claims 3 and 4, Eng provides the coating product applicator mentioned previously.  Eng is silent concerning the angle between two planes being between  60 and 120 degrees.  However, Eng does suggest that the applicator head array may be adjustable to account for change in geometries of the contoured surface (48) on which coating material is applied and the heads (68) are independently adjustable to account for changing dimensions and complex topography of the contoured surface (48) of the fuselage (24) [0029].  Thus, it would have been obvious to one of ordinary skill in the art to determine via routine experimentation the suitable angle between two planes in accordance with the dimension and topography of the contoured surface to which coating material is to be applied by the applicator. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aaskildt et al (EP1884365).
Aaskildt provides a coating product applicator as mentioned previously. The printing nozzles or applicator heads (3a, 3b; see Figs. 2a, 2b; [0034-0035]), distributed on both the at least two faces of the body appear of the same type and have discharge orifices with identical dimensions. Aaskildt is silent concerning discharge orifices being of different dimensions.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aaskildt printing nozzles or applicator heads to be of various sized discharge orifices in order to accommodate various sized components and/or surfaces of the object being coated or painted. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herre et al (US 2011/0262622; equivalent to WO 2010/046064).
Herre provides a coating product applicator as mentioned previously.  The printing nozzles or applicator heads (47-50; see Figs. 20-24; [0156-0159]) distributed on both the at least two faces of the body are of the same type and have discharge orifices with identical dimensions (see Figs. 21 & 22).  Herre is silent concerning discharge orifices being of different dimensions.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Herre printing nozzles or applicator heads to be of various sized discharge orifices in order to accommodate various sized components and/or surfaces of the object being coated or painted. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tarozzi (US2010/0119722 equivalent of EP2,139,656).
Tarozzi provides a coating product applicator comprising an applicator head array defined by printing nozzles (i.e., 209, see Figs. 2-3; [0024-0027]) distributed on both the at least . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth the a two tone painting robot arrangement:  Yamada et al (US2003/0017276).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/25/2022